JONES, Chief Judge.
These are actions for damages for personal injuries arising out of the same accident. Counsel are the same for both sides in each case and in each case identical motions for definite statements have been filed.
Defendant seeks more definite information with respect to “the speed at which plaintiff claims defendant was travelling” and “how defendant failed to keep the tractor and trailer ‘under control’:”
The allegations of negligence as set out in the challenged paragraphs of the complaints are entirely adequate, using Form 9, Rules of Civil Procedure, 28 U.S.C.A., as a standard. Motions in each case overruled.